PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ignon et al.
Application No. 16/517,268
Filed: July 19, 2019
For: DEVICES AND METHODS FOR TREATING SKIN

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.102(c)(1), filed March 18, 2021, to make the above-identified application special based on applicant’s age, as set forth in MPEP § 708.02, Section II.  
The Petition is GRANTED.
A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP § 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

The instant petition includes a statement by registered attorney  Theodore G. Papagiannis, having evidence one of the joint inventors in the application is 65 years of age or older.  Accordingly, the above-identified application has been accorded “special” status.
This application file is being referred to Technology Center Au 3771 for action on the merits to commensurate with this decision.
Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the processing of the application should be directed to TC 3700 at (571) 272-3700.


/JOANNE L BURKE/Lead Paralegal Specialist, OPET